Order entered December 23, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                                No. 05-22-01260-CV

     WILLIAM FRANCIS AND INCLINE ENERGY PARTNERS, L.P.,
                         Appellants

                                       V.

         PHOENIX CAPITAL GROUP HOLDINGS, LLC, Appellee

              On Appeal from the 116th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-22-06350

                                     ORDER

      Before the Court is appellants’ December 22, 2022 opposed motion for an

extension of time to file their opening brief. We GRANT the motion and extend

the time to February 8, 2023.


                                            /s/   KEN MOLBERG
                                                  JUSTICE